DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
2.	 The preliminary Amendment of January 24, 2020 was entered. Claims 1-3 and 9 were cancelled. Claims 4-8 and 10 were amended. Claim 8 was not properly identified as being amended. Claims 4-8 and 10 are under consideration in this office action.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on July 30, 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
4.	The disclosure is objected to because of the following informalities: The specification repeatedly recites alpha “giardina” 7.3 however the correct name is alpha giardin 7.3. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 5 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the inventions commensurate in scope with these claims. 
Neither the specification nor originally presented claims provides support for an  Anti-Giardia IgG and/or anti-Giardia IgY polyclonal antibodies, purified according to the method of Claim 4 Claim 1, which specifically bind to the recombinant antigens CWP1, alpha giardin 7.3 and Kinesin 3, as recited by claim 5.  Applicant did not point to support in the specification for an Anti-Giardia IgG and/or anti-Giardia IgY polyclonal antibodies, which specifically bind to recombinant antigens CWP1, alpha giardin 7.3 and Kinesin 3. At best, the specification describes polyclonal antibodies with bind to one of the recited antigens, not all three antigens. Thus, there appears to be no teaching of an Anti-Giardia IgG and/or anti-Giardia IgY polyclonal antibodies, which specifically bind to all three recombinant antigens CWP1, alpha giardin 7.3 and Kinesin 3. Therefore, it appears that there is no support in the specification. Therefore, applicants must specifically point to page and line number support for the identity of an Anti-Giardia IgG and/or anti-Giardia IgY polyclonal antibodies, which specifically bind to recombinant antigens CWP1, alpha giardin 7.3 and Kinesin 3. Therefore, the claim incorporates new matter and is accordingly rejected.
Neither the specification nor originally presented claims provides support for an in vitro diagnostic test for the detection of Giardia antigens in biological or environmental samples comprising the following steps: adding polyclonal anti-Giardia IgG or anti-Giardia IgY antibodies, according to Claim 5 (capture antibodies), in a solid phase or matrix; incubating the matrix and washing it; blocking; incubating and washing;
contacting the biological or environmental sample with the matrix containing the anti- Giardia polyclonal antibodies, and incubating; removing excess from sample; adding purified anti-Giardia IgG or anti-Giardia IgY polyclonal antibodies; shaking, incubating, removing excess antibodies; adding a conjugate of rabbit anti-IgG or hen anti-IgY antibody bound to a reporter; shaking, incubating, removing excess from conjugate;
performing the detection; incubating, stopping the reaction when necessary. Applicant did not point to support in the specification for wherein the method of detection adds at two separate occasions the same anti-Giardia IgG or anti-Giardia IgY polyclonal antibodies and achieves detection. Thus, there appears to be no teaching of a testing method as instantly recited. Therefore, applicants must specifically point to page and line number support for the identity of the claimed method of detection as instantly recited. Accordingly, the claim incorporates new matter and is accordingly rejected.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 4-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) Claim 4 recites the limitation "the active groups" in regard to blocking the active groups. However no active groups have been identified, thus there is insufficient antecedent basis for this limitation in the claim.
B) Claim 4 recites the limitation "the " in regard to blocking the active groups. However no stationary phases have been identified, thus there is insufficient antecedent basis for this limitation in the claim.
C) Claim 4 recites the limitation "the gel" in regard to blocking the active groups. However no gel has been identified, thus there is insufficient antecedent basis for this limitation in the claim.
D) The phrase “in the same way” in claim 4 is a relative term which renders the claim indefinite. The phrase “in the same way” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what “way” must the same. Therefore, clarification is required to overcome the rejection.
E) Clam 4 recites “adding IgG anti-Giardia polyclonal antibodies to the stationary phase until the gel is saturated and in the same way, but independently, carrying out the process with IgY anti- Giardia…’’ However the claim is unclear. Initially the claim is drawn to IgG and/or IgY.  If the method of purification is drawn to IgG or IgY; then adding the second polyclonal antibody is only applicable when both IgG and IgY are present. However, the claim steps do not differentiate between the IgG and IgY vs IgG or IgY options. Clarification of the claim language to match the alternative claim options is required to overcome the rejection.
F) Claim 5 recites specific binding “..to the recombinant antigens CWP1, alpha giardin 7.3 and Kinesin 3.”  Thus, it is unclear if applicant has an antibody that binds all three antigens or any one of the three recited antigens. Therefore, clarification is required to overcome the rejection. 
G) Claim 6 recites the limitation "the detection", thus there is insufficient antecedent basis for this limitation in the claim.
H) Claim 6 is unclear. Claim 6 recites adding polyclonal anti-Giardia IgG or anti-Giardia IgY antibodies, according to Claim 5 Claim 2 (capture antibodies), in a solid phase or matrix; and then later again adds the same polyclonal anti-Giardia IgG or anti-Giardia IgY polyclonal antibodies which were previously added. Therefore, clarification is required to overcome the rejection. 
I) Regarding claim 8, recites the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
J) Claim 10 recites the limitation "the detection reporter".   There is insufficient antecedent basis for this limitation in the claim.  However, Claim 8 has recites and “reporter” and a “detection reagent.”  Therefore it is suggested consistent language be used throughout the claim set. 
K) Claim 10 refers to the binding to “the antigen-antibody complex”.  Claim 5 upon which claim 10 depends, does not have an antigen-antibody complex.  Claim 8 which is a kit, and does not comprise an antigen-antibody complex. The kit of claim 8 only comprises the polyclonal antibodies.  Therefore, clarification is required to overcome the rejection. 

Claim Objections
7.	Claims 4 and 10 are objected to because of the following informalities:  
A) Claims 4 recites alpha “giardina” 7.3 however the correct name is alpha giardin 7.3. Appropriate correction is required.
B) Claims 4 recites the abbreviation CWP1.  The abbreviation should be spelled out when used the first time within the claims. Appropriate correction is required.
C) Dependent Claim 10 is drawn to “The kit according to claim 5…” However claim 5 is not drawn to a kit. Appropriate correction is required

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.  Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim 5 is determined to be directed to natural product and does not recite something “significantly different” than the natural product. Natural products are “judicial exemptions”. The rationale for this determination is explained below: 
Claim 5 is drawn to an Anti-Giardia IgG and/or anti-Giardia IgY polyclonal antibody which specifically bind to the recombinant antigens CWP1, alpha giardin 7.3 and Kinesin 3.
The variety of humoral and cellular immune responses stimulated during the occurrence of antigenic variation has been studied by using the mouse and gerbil animal models of the disease. The predominant anti-Giardia-specific antibodies are of the IgM and IgG isotypes in mammals. See Faubert. Clin Microbiol Rev. 2000 Jan; 13(1): 35–54.Thus, the polyclonal antibody is therefore not markedly different from their counterparts found in nature. 
These claims fail to satisfy the non-naturally occurring requirement. Furthermore, there is no structural difference because of the mere aggregation of natural occurring polyclonal antibody as a composition; the composition does not change the structure of the naturally occurring polyclonal antibody. 
Additionally, the product claims as a whole do not recite something significantly different from the judicial exceptions because the additional components do not impose meaningful limits on the claim scope therefore substantially all practical applications of the judicial exception are covered.  Furthermore, the additional elements are all recited at a high level of generality, and/or are well-understood, purely conventional and routine in the field, and/or are merely appended to the judicial exception without a significant change in the structure of the judicial exception itself as evidenced by the prior art recited within the rejections.
If the applicant chooses to amend the instant claims, the examiner recommends that applicant consider the U.S. Supreme Court ruling that the additional steps should consist of more than well-understood, routine, conventional activity already engaged in by the scientific community. Such putative additional steps, when viewed as a whole, might add nothing significant beyond the sum of their parts taken separately. The Court has made clear that to transform an unpatentable law of nature into a patent-eligible application of such a law, one must do more than simply state the law of nature while adding the words "apply it." Essentially, appending conventional steps, specified at a high level of generality, to laws of nature, natural phenomena, and abstract ideas cannot make those laws, phenomena, and ideas patent-eligible.
The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). The unpatentability of natural products was confirmed by the U.S. Supreme Court in Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U. S. (June 13, 2013).  Also see the December 4, 2014 and May 4, 2016 Guidance for Determining Subject Matter Eligibility of Claims Reciting or Involving Laws of Nature, Natural Phenomena, & Natural Products (the Guidance). 
Based upon consideration of all of the relevant factors with respect to claim 5as a whole, the claims are held to claim a law of nature and natural products, and are therefore rejected as ineligible subject matter under 35 U.S.C. 101.  


Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duque-Beltrán et al., (Mem. Inst. Oswaldo Cruz 97 (8) • Dec 2002; 97(8): 1165-8). 
Claim 8 is drawn to a diagnostic kit for detecting Giardia antigens comprising the following components: a solid matrix selected from a solid plastic matrix such as tubes, beads, plates or others; of porous material such as nitrocellulose paper, cellulose acetate, regenerated cellulose, nylon, vinylidene polyfluoride (PVDF) among others that may have different shapes, and fibrous materials such as fiberglass, among others;
polyclonal anti-Giardia IgG or anti-Giardia IgY antibodies according to Claim 5;
a conjugate of anti-Giardia antibody bound to a reporter; and a detection reagent when necessary.  It is assumed claim 10 should be dependent upon claim 8 instead of claim 5, as written. 
Duque-Beltrán et al., developed and standardized an enzime-linked immunosorbent assay (ELISA) to detect Giardia antigen in feces using rabbit polyclonal antibodies. Rabbits were inoculated with cyst antigens from Giardia isolates to develop antibodies against the respective stages [abstract]. Duque-Beltrán et al., teach Production of polyclonal anti-Giardia cyst and trophozoite antibodies.  Purification of polyclonal anti-Giardia cyst and trophozoite antibodies - Rabbit polyclonal anti-Giardia cyst and trophozoite antibodies were purified from hyperimmune rabbit sera by sequential caprylic acid and ammonium sulfate precipitation (Arévalo 1999) [page 1166]. 
Fig. 2: Giardia antigen detection in feces by ELISA. Standardization. Optimal conjugate dilution.  The following procedural steps were considered optimal upon test standardization: Dynatech Immulon I® micro-ELISA polystyrene plates were coated with polyclonal anti-Giardia antibody. The plates were incubated. After incubation, plates were then washed. The alkaline phosphatase-linked anti-Giardia antibody conjugate was diluted in PBS-T at a final concentration. The reactions were developed by adding p-nitrophenyl phosphate to each well. After 30 min, color development was stopped by adding NaOH to each well. The absorbance value was determined by reading the optical density wavelength using a MultiSkan MS® colorimeter. The IgG anti-Giardia were purified by sequential caprylic acid and ammonium sulfate precipitation. A portion of these polyclonal antibodies was linked to alkaline phosphatase (conjugate)[abstract].   This ELISA will improve the diagnosis of Giardia infections in Colombia and will be useful in following patients after treatment [abstract].  Therefore, Duque-Beltrán et al., teach component of the diagnostic kit recited by instant claims 8 and 10. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Castillo-Romero et al., (PLoS Negl Trop Dis. 2010 Jun 1;4(6):e697) in view of Moreno-Gonzalez et al., teach Production and purification of avian antibodies (IgYs) from Giardia intestinalis recombinant protein. Rev.Colomb.Quim. [online]. 2013, vol.42, n.2, pp.12-20. ISSN 0120-2804.
Castillo-Romero et al., disclose Cyst formation involves the synthesis of cyst wall proteins (CWPs) [abstract].  Castillo-Romero et al., disclose the expression and purification of recombinant CWP1 [e697, page 2].  Castillo-Romero et al., disclose the production of polyclonal antibodies to CWP1 wherein CWP1 was used to immunize Balb/c mice or Wistar rats via a series of intraperitoneal injections [e697, page 2]; thereby teaching claim 5. To test the induced antibodies, sera were assayed by western blot and ELISA [e697, page 2]. Moreno-Gonzalez et al., teach  the use of hens for polyclonal antibodies production not only reduces animal intervention, but also increases the quantity of the obtained immunoglobulins. ]. Moreno-Gonzalez et al., obtained an Giardia intestinalis antigen [abstract].  The purified protein was use to immunize hens. The antibodies were purified from egg yolk by water dilution, followed by ammonium sulfate precipitation and thiophilic affinity chromatography. Specificity of the purified antibodies was tested against the protein through Western blot essays. In terms of yield, 14.4 mg of highly pure IgYs were obtained from one egg yolk; these antibodies were able to detect 15 ng of antigen. IgYs specificity was improved by means of antigen affinity purification, allowing its implementation for endogenous detection of protein in G. intestinalis [abstract]. 
Therefore it would have been prima facie obvious at the time of applicants’ invention to apply Moreno et al’s antigen affinity chromatography techniques using Castillo-Romero et al., CWP1 and additional Giardia recombinant antigens to produce IgG or IgY polyclonal antibodies in order to provide improved polyclonal antibody specificity.  One of ordinary skill in the art would have a reasonable expectation of success by incorporating the recombinant antigens to produce polyclonal antibodies to CWP1 wherein CWP1 was used to immunize. Furthermore, no more than routine skill would have been required to exchange the recombinant antigen of Castillo-Romero et al.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take a method of purifying polyclonal antibodies using well known antigen affinity chromatography to purify polyclonal antibodies when there is no change in the respective function of the antibodies, thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

Pertinent Art

11.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Moreno-Gonzalez et al., teach Production and purification of avian antibodies (IgYs) from Giardia intestinalis recombinant 
protein. Rev.Colomb.Quim. [online]. 2013, vol.42, n.2, pp.12-20. ISSN 0120-2804.
Boone et al., (JOURNAL OF CLINICAL MICROBIOLOGY, Mar. 1999, p. 611–614) teach Giardia Enzyme-Linked Immunosorbent Assay Kits Detect Cyst Wall Protein 1.
Towbin et al., (Proc Natl Acad Sci USA. 1979 Sep;76(9):4350-4) teach Electrophoretic transfer of proteins from polyacrylamide gels to nitrocellulose sheets. 


/JANA A HINES/Primary Examiner, Art Unit 1645